Citation Nr: 0017457	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  92-08 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel







INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.  This appeal originally arose from a June 1991 rating 
decision of the Department of Veterans Affairs (VA), 
Portland, Oregon, regional office (RO).  That rating 
decision, in part, denied an evaluation in excess of 10 
percent for the veteran's service connected post-traumatic 
stress disorder.  

In October 1992, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a January 1994 rating decision increased the evaluation of 
the veteran's post-traumatic stress disorder to 30 percent 
disabling, effective from March 1991.  

In February 1996, the Board issued a decision which denied 
the veteran's claim for an increased evaluation.  In a 
November 1999 order, the United States Court of Appeals for 
Veterans Claims (the Court) vacated the Board's decision and 
remanded the case for readjudication.

In the meantime, an April 1999 rating decision of the 
Oakland, California, RO, denied an increased evaluation.  


REMAND

The veteran contends that his service connected post-
traumatic stress disorder is more than 30 percent disabling.  
His last VA psychiatric examination was conducted in October 
1994.  The Board is of the opinion that a current examination 
is necessary in order to properly evaluate the veteran's 
claim.  

It appears that the veteran failed to report for an 
examination scheduled by the Oakland RO in September 1998.  
As noted above, the March 2000 report of contact indicates 
that he currently resides in Oregon.  VA regulations provide 
that "[w]hen a claimant fails to report for an examination . 
. . scheduled in conjunction with . . . a claim for an 
increase, the claim shall be denied."  38 C.F.R. § 3.655(b) 
(1999).  However, there is no evidence in the claims file of 
the notification to the veteran of the scheduled examination.  
The best evidence of such notification would be a copy of the 
letter to the veteran in the claims file.  The Court has held 
that the burden is on the Secretary to demonstrate that 
notice was sent to appellant's "latest address of record," 
and, in addition, the Secretary must show that the appellant 
lacked "adequate reason" (see 38 C.F.R. § 3.158(b)), or "good 
cause" (38 C.F.R. § 3.655), for failing to report for the 
scheduled examination.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  Further, the Court has held that VA has a duty to 
fully inform the veteran of the consequences of his failure 
to report for a scheduled examination.  See Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).

Accordingly, the case must be remanded in order to afford the 
veteran another opportunity to undergo a VA psychiatric 
examination.  The RO must comply with all notification 
requirements regarding the duty of the veteran to cooperate 
and report for the examination, and the consequences of his 
failure to report for examination.  Evidence of all written 
notifications to the veteran should be made part of the 
record.

In the event that the veteran fails to report for a VA 
examination, the RO should readjudicate the claim with 
consideration of 38 C.F.R. §§ 3.158 and 3.655 and notify the 
veteran of that determination in a supplemental statement of 
the case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Additionally, it appears that records of the veteran's 
treatment at the Vet Center are not currently of record.  The 
Court's order indicated that these records should be obtained 
and associated with the claims folder.  The Board also notes 
that the most recent treatment records of the veteran in the 
claims folder date from 1995.  All VA outpatient and/or 
hospitalization records which are not currently of record 
should be obtained.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  After obtaining any necessary 
releases, the RO should obtain and 
associate with the claims folder all Vet 
Center records of the veteran as well as 
all VA outpatient or hospitalization 
records which are not currently of 
record, particularly those since 1995.

2.  Following the above, the veteran 
should be examined by a VA psychiatrist 
to determine the current extent of the 
service-connected psychiatric disorder.  
The examination report should include a 
detailed account of all pathology found 
to be present.  The psychiatrist should 
describe how the symptoms of the service- 
connected post-traumatic stress disorder 
affect the veteran's social and 
industrial capacity.  The report of 
examination should include a complete 
rationale for all opinions expressed with 
as much detail as possible.  All 
necessary special studies or tests are to 
be accomplished.  The examiner should 
comment on the presence or absence (and 
extent) of such symptoms as: suicidal 
ideation; neglect of personal appearance; 
flattened affect; panic attacks; 
impairment of long- and short-term 
memory; impaired judgment or abstract 
thinking; disturbances of motivation and 
mood; anxiety; suspiciousness; and sleep 
impairment.  The examination must be in 
accordance with the applicable provisions 
of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th edition (DSM-
IV), and the examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF).  
The examiner must include a definition of 
the numerical code assigned.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
examination report does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action. 38 C.F.R. 
§ 4.2 (1999) ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

4.  The RO must ensure that copies of all 
notification letters sent to the veteran 
are placed in the claims file.  The 
veteran should be notified, at his most 
recent address of record, of the 
consequences of his failure to report for 
the examination without good cause, that 
is, that under 38 C.F.R. § 3.655, his 
claim may be denied.  

5.  The RO should formally readjudicate 
the veteran's claim, with consideration 
of both the old and new regulations 
governing the rating of psychiatric 
disorders and with reference to any 
applicability of VAOPGCPREC 3-2000.  If 
the veteran fails to report for VA 
examination, the RO should take into 
consideration the provisions of 38 C.F.R. 
§§ 3.158 and 3.655.

Thereafter, the veteran and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable period of time within which to respond.  
Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




